Case 1:20-cv-02766-CMA-SKC Document 22 Filed 09/23/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 20-cv-02766-CMA-SKC

  COLORADO UNION OF TAXPAYERS, INC., and
  COLORADO STOP THE WOLF COALITION,

        Plaintiffs,

  v.

  JENA GIRSWOLD, in her official capacity as Colorado Secretary of State, and
  JUDD CHOATE, in his official capacity as Director of Elections, Colorado Department of
  State,

        Defendants.


           ORDER DENYING MOTION FOR “EXPEDITED CONSIDERATION”
                     AND SETTING BRIEFING SCHEDULE


        This matter is before the Court on Plaintiff Colorado Union of Taxpayers, Inc.’s

  (“CUT”) Motion for Expedited Consideration of Request for Preliminary Injunction. (Doc.

  # 20.) For the following reasons, the Motion is denied.

                                     I.     ANALYSIS

        As a preliminary matter, the Court declines to address CUT’s improper request

  for a temporary restraining order because CUT raised that argument in a cursory

  footnote. Hill v. Kemp, 478 F.3d 1236, 1255 n.21 (10th Cir. 2007) (noting that the court

  would “not consider an argument raised in such a perfunctory manner” when that

  argument was asserted in a footnote); United States v. Hardman, 297 F.3d 1116, 1131

  (10th Cir. 2002) (“Arguments raised in a perfunctory manner, such as in a footnote, are
Case 1:20-cv-02766-CMA-SKC Document 22 Filed 09/23/20 USDC Colorado Page 2 of 3




  waived.”); Fid. Nat'l Title Ins. Co. v. Pitkin Cty. Title, Inc., No. 12-cv-03077-RM-KLM,

  2018 WL 10245932, at *5 (D. Colo. Feb. 28, 2018) (considering argument raised in a

  footnote to be a “throw-away argument . . . .”).

         CUT asserts in its motion that “[w]ithout expedited resolution of CUT’s request for

  a preliminary injunction, CUT will suffer irreparable harm.” (Doc. # 20 at 1.) However, it

  is CUT’s failure to act timely which has put it in this position. CUT chose to wait until

  less than a month before Colorado’s county clerks begin issuing ballots to initiate this

  lawsuit. See (id. at 1). CUT did not file a motion for a temporary restraining order with its

  Complaint. Rather, it filed the Complaint and then later, on September 17, 2020, filed a

  Motion for Preliminary Injunction. (Doc. # 17.)

         CUT indicates that it “does not propose that the Court decide the preliminary

  injunction motion without input from Defendants.” (Id. at 2.) As such, Defendants are

  entitled to an opportunity to meaningfully respond to Plaintiffs’ Motion. Defendants’

  Response is, therefore, not due until October 8, 2020. D.C.COLO.LCivR 7.1(d)

  (responses to motions are due “21 days after the date of service” of the motion); see

  also D.C.COLO.LCivR 5.1 (“When a pleading or document is filed in CM/ECF, it is

  served electronically under Fed. R. Civ. P. 5. The time to respond or reply shall be

  calculated from the date of electronic service, regardless of whether other means of

  service are used.”). The Court will set a hearing on the Motion once Defendants file their

  Response.

                                     II.    CONCLUSION

         Based on the foregoing, the Court ORDERS as follows:


                                                2
Case 1:20-cv-02766-CMA-SKC Document 22 Filed 09/23/20 USDC Colorado Page 3 of 3




     •   Plaintiff Colorado Union of Taxpayers, Inc.’s Motion for Expedited Consideration

         of Request for Preliminary Injunction (Doc. # 20) is DENIED;

     •   Defendants’ Response to Plaintiffs’ Motion for Preliminary Injunction is due on or

         before October 8, 2020; and

     •   After Defendants file their Response, the parties are DIRECTED to jointly contact

         Chambers via email at arguello_chambers@cod.uscourts.gov to set a

         preliminary injunction hearing.




         DATED: September 23, 2020

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              3
